                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:21-cv-00090-MR

ROBERT WILLIAMS,            )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                     ORDER
                            )
DAVID AARON, et al.,        )
                            )
         Defendants.        )
___________________________ )

      THIS MATTER is before the Court sua sponte on Plaintiff’s “Show

Cause Response.” [Doc. 23].

      Pro se Plaintiff Robert Williams (“Plaintiff”) is a prisoner of the State of

North Carolina currently housed in Alexander Correctional Institution in

Taylorsville, North Carolina. Plaintiff filed this action on February 26, 2021,

pursuant to 42 U.S.C. § 1983, naming as Defendants David Aaron and FNU

Hadley. [Doc. 1]. Plaintiff’s Complaint survived initial review in accordance

with the terms of the Court’s Order. [Doc. 8]. Defendant Hadley waived

service.     [Doc. 16].   The North Carolina Department of Public Safety

(NCDPS), however, was unable to obtain a waiver of service from Defendant

Aaron for the reasons stated in Docket No. 17, which was filed under seal.

[Doc. 17]. On June 3, 3021, the Court, therefore, ordered the U.S. Marshal


           Case 3:21-cv-00090-MR Document 24 Filed 09/13/21 Page 1 of 5
to use reasonable efforts to locate and obtain service on Defendant Aaron in

accordance with Fed. R. Civ. P. 4 using the last known address provided in

Docket No. 17. [Doc. 18]. On August 9, 2021, the unexecuted summons for

Defendant Aaron was filed. [Doc. 21]. The unexecuted summons reflects

that two attempts at service were made and that the summons was returned

unexecuted and unclaimed on July 6, 2021. [Id.]. As such, Defendant Aaron

remains unserved.

     Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. Under Rule 4(m):

           If a defendant is not served within 90 days after the
           complaint is filed, the court---on motion or on its own
           motion after notice to the plaintiff---must dismiss the
           action without prejudice against the defendant or
           order that service be made within a specified time.
           But if the plaintiff shows good cause for the failure,
           the court must extend the time for service for an
           appropriate period.

Fed. R. Civ. P. 4(m). The service period in Rule 4(m) is tolled while the

district court considers an in forma pauperis complaint. Robinson v. Clipse,

602 F.3d 605, 608 (4th Cir. 2010). Initial review in this case occurred on

March 30, 2021. [Doc. 8]. Plaintiff, therefore, had until June 28, 2021 to

serve Defendant Aaron.



                                      2

        Case 3:21-cv-00090-MR Document 24 Filed 09/13/21 Page 2 of 5
      On August 26, 2021, the Court entered an order pursuant to Rule 4(m)

requiring Plaintiff to show good cause for his failure to timely serve Defendant

Aaron. [Doc. 22]. The Court notified Plaintiff that it would dismiss Defendant

Aaron without prejudice unless, within fourteen (14) days of that Order, the

Plaintiff showed good cause for his failure to serve him. [Id.].

      On September 10, 2021, Plaintiff filed a response to the Court’s show

cause Order. [Doc. 23]. In his response, the Plaintiff states Defendant’s “last

known whereabouts” are “unknown due to the material fact that he was fired

by the Department of Public Safety for similar constitution violations like ones

in Plaintiff’s claim.” [Id. at 1]. Plaintiff asks the Court “to extend the time for

service for an appropriate time.” [Id. at 2]. Plaintiff does not assert that he

has undertaken any efforts to further obtaining service on Defendant Aaron,

despite that service on Aaron is now more than two months overdue.

II.   DISCUSSION

      “’Good cause’ as used in Rule 4(m) refers to a legally sufficient ground

or reason based on all relevant circumstances.” Robinson v. GDC, Inc., 193

F.Supp.3d 577, 580 (4th Cir. 2016) (citing McDermott Int’l, Inc. v. Wilander,

498 U.S. 337, 342 (1991)).

            Courts within the Fourth Circuit found good cause to
            extend the [90]-day period when the plaintiff has
            made reasonable, diligent efforts to effect service on
            the defendant. This leniency especially holds true
                                        3

        Case 3:21-cv-00090-MR Document 24 Filed 09/13/21 Page 3 of 5
            when factors beyond the plaintiff’s control frustrate
            his or her diligent efforts. Thus, courts are more
            inclined to find good cause where extenuating factors
            exist such as active evasion of service by a
            defendant or stayed proceedings that delay the
            issuance of a summons.

            At     a     minimum,      inadvertence,     neglect,
            misunderstanding, ignorance of the rule or its
            burden, or half-hearted attempts at service generally
            are insufficient to show good cause. While a court
            might take a plaintiff’s pro se status into
            consideration when coming to a conclusion on good
            cause, neither pro se status nor incarceration
            constitute good cause.

McCoy v. Abbasi, No. 3:10CV875, 2012 WL 4933301, at *1 (E.D. Va. Oct.

16, 2012) (internal citations and quotation marks omitted).

      Here, Plaintiff has failed to state good cause for his failure to serve

Defendant Aaron. Plaintiff filed this action while incarcerated based on

alleged constitutional violations by Defendants during Plaintiff’s confinement

at Lanesboro Correctional Institution. [Doc. 1]. As noted, the U.S. Marshal

unsuccessfully attempted twice to effectuate service on Defendant Aaron on

the Court’s Order. Plaintiff has made no effort since that time to locate

Defendant Aaron and, until now, has sought no extension of time to complete

service. Plaintiff also fails to suggest that he will be able to serve Defendant

Aaron any time in the foreseeable future and only states that Aaron’s

whereabouts are unknown. As such, any extension of the service period


                                       4

        Case 3:21-cv-00090-MR Document 24 Filed 09/13/21 Page 4 of 5
would be futile, in any event, and the Court declines to exercise its discretion

to enlarge the service period. See Robinson v. GDC, 193 F.Supp.3d at 581.

III.   CONCLUSION

       Because Plaintiff has failed to show good cause for his failure to timely

serve Defendant Aaron, the Court will dismiss Defendant Aaron without

prejudice pursuant to Rule 4(m).

                                    ORDER

       IT IS, THEREFORE, ORDERED that Defendant Aaron is hereby

DISMISSED WITHOUT PREJUDICE as a Defendant in this matter.

       IT IS SO ORDERED.             Signed: September 13, 2021




                                        5

         Case 3:21-cv-00090-MR Document 24 Filed 09/13/21 Page 5 of 5
